Colt, J.
For the disobedience of a regulation established to prevent tardiness, the plaintiff was suspended from a public school until she should conform to the rule. This action is brought under the statute which declares that “ a child unlawfully excluded from any public school shall recover damages therefor in an action of tort, to be brought in the name of such child by his guardian or next friend against the city or town by which such school is supported.” Gen. Sts. c. 41, § 11.
The exclusion which the plaintiff complains of in this case was by the school teacher, acting under the direction of one member of the school committee. It is contended to have been rmlawful *367solely because the rule in question had not been formally established or confirmed by vote of the school committee, duly entered upon their records. The school committee are required to have the general charge and superintendence of all the public schools in town, and to keep a record of their votes, orders and proceedings, Gen. Sts. c. 38, §§ 16, 22. But this does not imply that all rules and orders required for the discipline and good conduct of the schools shall be matter of record with the committee, or that every act in regard to the management of each school in these respects should be authorized or confirmed by formal vote. It would be practically impossible sufficiently to provide for such matters-by a system of rules, however carefully prepared and promulgated. Much must necessarily be left to the individual members of the committee and to the teachers of the several schools. Huse v. Lowell, 10 Allen, 149. Hodgkins v. Rockport, 105 Mass. 475.
Upon the case here presented, we cannot see that there was not a reasonable exercise on the part of the teacher of the power necessary to punish disobedience and promote the proper government and discipline of the school. And the power so exercised in this instance was in no way impaired or diminished by the fact that the teacher acted, under the direction of one member of the committee, according to a rule made by him, but expressly approved of by each of the other members. Sherman v. Charlestown, 8 Cush. 160. Spiller v. Woburn, 12 Allen, 127.

Exceptions overruled.